DETAILED ACTION
This action is in response to applicant’s amendment filed on 29 December 2021.  Claims 27-47 are now pending in the present application and claims 1-26 are cancelled.  This office action is made Final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-47 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (hereinafter Moon) (US 2017/0207845 A1) in view of further support by Chang et al. (hereinafter Chang) (US 2019/0007116 A1) and Mondal et al. (hereinafter Mondal) (US 2019/0089435 A1).
Regarding claims 27 and 31, Moon discloses a method by a base station for indicating a terminal beam selection in a wireless communication system using a beamforming technique, comprising:
transmitting, to the terminal via higher layer signaling, a beam refinement reference signal (BRRS) process and configuration of a BRRS identifier { (see pg. 4, [0077, 0079]; pg. 
wherein the configuration of the BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station { (see pg. 8, [0153-0154]; pg. 15, [0300]), where the system provides configuration information (see pg. 9, [0174]) };
transmitting, to the terminal, downlink control information (DCI) including BRRS request and the BRRS process { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44), where the system provides a DCI (see pg. 22, [0414]) };
transmitting, to the terminal, a BRRS for each base station beam based on DCI and the higher layer signaling { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
receiving, from the terminal, refined beam information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }; and
performing base station beam refinement based on the refined information, wherein the BRRS is an aperiodic channel state information reference signal { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.  Moon inexplicitly discloses having the feature BRRS identifier.  However, in the alternative, the examiner maintains that the feature(s) BRRS identifier was well known in the art, as taught by Chang.
As further alternative support in the same field of endeavor, Chang discloses the feature(s) 
BRRS identifier { (see pg. 8, [0084; pg. 6, [0058]) }.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Moon as further alternatively supported by Chang to have the feature(s) BRRS identifier, in order to provide an improved beamforming operations, as taught by Chang (see pg. 6, [0006]).  Moon inexplicitly discloses having the feature BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station.  However, in the alternative, the examiner maintains that the feature(s) BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station was well known in the art, as taught by Mondal.
As further alternative support in the same field of endeavor, Mondal discloses the feature(s) 
BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station { (see pg. 8, [0076]; pp. 9-10, [0085-0087]; pp. 13-14, [0121, 0130]); Figs. 6A-12), where the system provides configuration information BRRS ID and parameters (see pg. 12, [0105-0106, 0112, 0115]; pg. 13, [0119, 0128]) }.

Regarding claims 28 and 32, the combination of Moon, Chang, and Mondal discloses every limitation claimed, as applied above (see claim 27), in addition Moon further discloses the method of claim 27, wherein the higher layer signaling further comprises information in which indexes for base station beams and indication information for indicating the respective beam indexes are respectively mapped to each other { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 29 and 33, the combination of Moon, Chang, and Mondal discloses every limitation claimed, as applied above (see claim 27), in addition Moon further discloses the method of claim 27, wherein the higher layer signaling further comprises information in which two or more of a plurality of base station beams are mapped to indication information for indicating the two or more of the plurality of base station beams as one pair { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 30 and 34, the combination of Moon, Chang, and Mondal discloses every limitation claimed, as applied above (see claim 27), in addition Moon further discloses the method of claim 27, wherein the DCI further comprises information indicating a location of a subframe in which the BRRS is transmitted based on information predefined in the higher layer signaling, an antenna port, an OFDM symbol, and subcarrier location 
Regarding claims 35 and 37, Moon discloses a method by a terminal for beam selection in a wireless communication system using a beamforming technique, comprising:
receiving, from a base station via higher layer signaling, a beam refinement reference signal (BRRS) process and configuration of a BRRS identifier { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44), where the system provides beam refinement reference signal (see pg. 9, [0174]; pg. 19, [0393 ‘Table 1’]; pp. 23-23, [0448 ‘Table 7’]) },
wherein the configuration of the BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station { (see pg. 8, [0153-0154]; pg. 15, [0300]), where the system provides configuration information (see pg. 9, [0174]) };
receiving, from a base station, downlink control information (DCI) including a BRRS request and the BRRS process { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44), where the system provides a DCI (see pg. 22, [0414]) };
receiving a BRRS for each base station beam based on the DCI and the higher layer signaling by sweeping a plurality of terminal beams { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
measuring a received signal strength of the received BRRS from the base station beam based on DCI and the higher layer signaling { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };

transmitting, to the base station, refined beam information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) },
wherein the BRRS is an aperiodic channel state information reference signal { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.  Moon inexplicitly discloses having the feature BRRS identifier.  However, in the alternative, the examiner maintains that the feature(s) BRRS identifier was well known in the art, as taught by Chang.
As further alternative support in the same field of endeavor, Chang discloses the feature(s) 
BRRS identifier { (see pg. 8, [0084; pg. 6, [0058]) }.  As a note, Chang at the least further discloses the feature(s)
transmitting, to the base station, refined beam information; and wherein the BRRS is an aperiodic channel state information reference signal { (see pg. 6, [0052]; pg. 8, [0081-0082]; pg. 7, [0060]; pg. 9, [0096]; Figs. 9-10), where the system provides feedback from UE to refine eNB transmission }.  As a note, Chang at the least further discloses the feature(s) wherein the configuration of the BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station { (see pg. 6, [0058-0059]; pg. 7, [0062, 0069-0074]), where the system provides configuration information with BRRS ID (e.g., BRRS #0) and associated parameters (see pg. 6, [0065) }.

As further alternative support in the same field of endeavor, Mondal discloses the feature(s) 
BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station { (see pg. 8, [0076]; pp. 9-10, [0085-0087]; pp. 13-14, [0121, 0130]); Figs. 6A-12), where the system provides configuration information BRRS ID and parameters (see pg. 12, [0105-0106, 0112, 0115]; pg. 13, [0119, 0128]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Moon and Chang as further alternatively supported by Mondal to have the feature(s) BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station, in order to provide devices and methods of beamforming and transmitting reference signals for power measurement and beam selection, as taught by Mondal (see abstract; pg. 6, [0076, lines 1-3]).
Regarding claims 36 and 38, the combination of Moon, Chang, and Mondal discloses every limitation claimed, as applied above (see claim 35), in addition Moon further discloses the method of claim 35, further comprising transmitting, to the base station, received signal 
Regarding claims 39 and 43, Moon discloses a method by a terminal for beam selection and antenna selection in a wireless communication system using a beamforming technique, comprising:
receiving, from a base station via higher layer signaling, a beam refinement reference signal (BRRS) process and configuration of a BRRS identifier { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44), where the system provides beam refinement reference signal (see pg. 9, [0174]; pg. 19, [0393 ‘Table 1’]; pp. 23-23, [0448 ‘Table 7’]) },
wherein the configuration of the BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station { (see pg. 8, [0153-0154]; pg. 15, [0300]), where the system provides configuration information (see pg. 9, [0174]) };
receiving, from the base station, downlink control information (DCI) includes a BRRS request, the BRRS process, and an antenna selection mode { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44), where the system provides a DCI (see pg. 22, [0414]) };
checking whether the antenna selection mode is configured in the DCI { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
configuring a plurality of terminal beams based on the antenna selection mode { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };

measuring a received signal strength of the BRRS for each of the terminal beams { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
calculating a coupling channel gain for a combination of the terminal beams and the base station beams based on the measured received signal strength { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
selecting an antenna having a best channel gain { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }; and
transmitting, to the base station, selected antenna information, wherein the BRRS is an aperiodic channel state information reference signal { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.  Moon inexplicitly discloses having the feature BRRS identifier.  However, in the alternative, the examiner maintains that the feature(s) BRRS identifier was well known in the art, as taught by Chang.
As further alternative support in the same field of endeavor, Chang discloses the feature(s) 
BRRS identifier { (see pg. 8, [0084; pg. 6, [0058]) }.  As a note, Chang at the least further discloses the feature(s)
transmitting, to the base station, selected antenna information, wherein the BRRS is an aperiodic channel state information reference signal { (see pg. 6, [0052]; pg. 8, [0081-0082]; pg. 7, [0060]; pg. 9, [0096]; Figs. 9-10), where the system provides feedback from UE to refine eNB transmission }.  As a note, Chang at the least further discloses the feature(s) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Moon as further alternatively supported by Chang to have the feature(s) BRRS identifier, in order to provide an improved beamforming operations, as taught by Chang (see pg. 6, [0006]).  Moon inexplicitly discloses having the feature BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station.  However, in the alternative, the examiner maintains that the feature(s) BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station was well known in the art, as taught by Mondal.
As further alternative support in the same field of endeavor, Mondal discloses the feature(s) 
BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station { (see pg. 8, [0076]; pp. 9-10, [0085-0087]; pp. 13-14, [0121, 0130]); Figs. 6A-12), where the system provides configuration information BRRS ID and parameters (see pg. 12, [0105-0106, 0112, 0115]; pg. 13, [0119, 0128]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Moon and Chang as further alternatively supported by Mondal to have the feature(s) BRRS identifier includes mapping information between a BRRS resource and an antenna port of the base station, in order to provide devices 
Regarding claims 40 and 44, the combination of Moon, Chang, and Mondal discloses every limitation claimed, as applied above (see claim 39), in addition Moon further discloses the method of claim 39, wherein the configuration of the antenna selection mode is explicitly indicated in the downlink control information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 41 and 45, the combination of Moon, Chang, and Mondal discloses every limitation claimed, as applied above (see claim 39), in addition Moon further discloses the method of claim 39, wherein the configuration of the antenna selection mode is determined that the antenna selection mode has been configured in case where information included in the higher layer signaling includes specific beam refinement reference signal information, and is determined that the antenna selection mode has not been configured in case where the information included in the higher layer signaling does not include the specific beam refinement reference signal information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 42 and 46, the combination of Moon, Chang, and Mondal discloses every limitation claimed, as applied above (see claim 39), in addition Moon further discloses the method of claim 39, further comprising: receiving the beam refinement reference signal for each of the terminal beams based on the downlink control information and the higher layer signaling by sweeping the plurality of the terminal beams in case where the antenna selection mode has not been configured; measuring the received signal strength of the beam refinement reference signal received corresponding to each of the terminal beams; selecting the terminal 
Regarding claim 47, the combination of Moon, Chang, and Mondal discloses every limitation claimed, as applied above (see claim 39), in addition Moon further discloses the method of claim 27, wherein the DCI includes the BRRS request, the BRRS process, and an orthogonal frequency division multiplexing (OFDM) symbol allocation indication { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44), where the system provides a DCI (see pg. 22, [0414]) }.  As further support, Mondal at the least further discloses the feature(s) wherein the DCI includes the BRRS request, the BRRS process, and an orthogonal frequency division multiplexing (OFDM) symbol allocation indication { (see pg. 8, [0076]; pp. 9-10, [0085-0087]; pp. 13-14, [0121, 0130]); Figs. 6A-12) }.










Response to Arguments
 	Applicant's arguments with respect to claims 27-47 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2019/0261329 A1) discloses method for receiving reference signal in wireless communication system and device therefor.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
19 January 2022